DETAILED ACTION
This non-final Office action is responsive to the preliminary amendments filed April 19th, 2019. Claims 6, 13-14, 19, and 27-30 have been cancelled. Claims 1, 7, 15, and 21 have been amended. Claims 1-5, 7-12, 15-18, and 20-26 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN on 2017-06-01. It is noted, however, that applicant has not filed a certified copy of the 201710404971.6 application as required by 37 CFR 1.55 therefore priority is not granted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2019 and 1/28/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 objected to because of the following informalities: 
the claim recites "The method according to any one of claims 2" which should read "The method according to claim 2"
The claim recites “the order taking willingness Comprises” which should read “comprises” 
The claim recites “to a different scheduling types” which should read “to different scheduling types” 
Appropriate correction is required.
Claim 11 and 25 objected to because of the following informalities:  the claim twice recites "an taken" which should read "a taken".  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a determination module, configured to determine” in claim 15
“a calculation module, configured to calculate” in claim 15
“an allocation module, configured to allocate” in claim 15
“a determining unit, configured to determine a scheduling type” in claim 15 and 20
“an allocation unit” in claim 15, 21, and 23
“an attribute determining module” in claim 16
“a first construction module, configured to construct the first order taking model” in claim 16 and 17
“a second construction module, configured to construct the second order taking model” in claim 16 and 17
“a first model training module” in claim 16 and 18
“a third construction module, configured to construct a first non-order taking model” in claim 22
“a fourth construction module, configured to construct a second non-order taking model” in claim 22
“a second model training module” in claim 22
“a threshold determining module” in claim 22
“a first determining module” in claim 24
“a first reallocation module” in claim 24
“a second determining module” in claim 24
“a second reallocation module” in claim 24
“a level determining module” in claim 26
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11, 15-18, and 20-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
Claims 1-5, 7-11, 15-18, and 20-26 each recite various “order taking models” or “non-order taking models”.  Applicant’s specification discloses “The first order taking model may be obtained by training the historical5 allocation orders.” (See Applicant’s Specification para. 0101). Additionally, Applicant’s specification discloses “Further, a model formula of the first order taking model is the same as that of the first non-order taking model, but model parameters obtained through training are different. A model formula of the second order taking model is the same as that of the second non-order taking model, but model parameters obtained through training are different.” (See Applicant’s Specification para. 0119). However, the Examiner is unable to find any generic or specific description, algorithm, or steps in the instant specification that show that Applicant was in possession of a technique that shows how the models are being 
Dependent claim 3 recites “using a weighted summation formula of the order subjective attribute as the first order taking model”. Applicant’s specification discloses “For example, it is assumed that the order subjective attribute includes an order income I, a delivery distance M, and a delivery person level S, the first order taking model may be: a * I + b * M + c * S, where a, b, and c are weight parameters, namely, model parameters of the first order taking model; and a process of training the first order taking model is a process of calculating the model parameter.” (See Applicant’s Specification para. 0108). Additionally, Applicant’s Specification discloses “Because both the order subjective attribute and the order objective attribute are factors that affect the probability of taking an order, the first order taking model may be equal to the second order taking model, so as to obtain a linear equation in two variables: a * I + b * M + c * S = d * R + e * T.” (See Applicant’s Specification para. 0110). However, the Examiner is unable to find any generic or specific description, algorithm, or steps in the instant specification that show that Applicant was in possession of a technique that shows how the weighted summation is being used to construct “the second order taking model”.
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc.  The written description requirement is not in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."  Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claims 1 and 15 as well as the corresponding dependent claims 2-5, 8-12, 15-18, and 20-26 recite various “order taking models” or “non-order taking 
Dependent claims 2 and 4, reference “associatively training the first order taking model and the second order taking model, to separately obtain model parameters of the first order taking model and the second order taking model”. It is unclear to the Examiner how the first and second models are trained to “separately obtain model parameters”. 

Claims 7-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Dependent claim 8 recites the following, “determining the first determining threshold and the second determining threshold based on the first reference value and/or the second reference value.” It is unclear to the Examiner how the first and second thresholds are determined based off of either just the first reference value, or both the first and second reference value. Dependent claim 8 additionally recites the term “reference willingness of the taken order”. It is unclear to the Examiner what the term reference willingness of the taken order entails. 
Claim 7 recites the limitation "the to-be-allocated order" in the line beginning "allocating the to-be-allocated".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the order taking willingness" in the line beginning "allocating the to-be-allocated order on page 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the historical allocation orders" in line one.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the order subjective attribute" in the line beginning "constructing a first non-order taking model.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first order taking model" in the line beginning "based on order subjective".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the order objective attribute" in the line beginning "constructing a second non-order taking model.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 15 and well as dependent claims 16-18 and 20-26 recite the following, “a determining module; a calculation module; an allocation module; an attribute determining module; a first construction module; a second construction module; a first training module; a third construction module; a fourth construction module; a second training module; a threshold determining module; a first determining module; a second 
Independent claim 15 as well as dependent claims 20, 21, and 23 recite, “a determining unit” and “an allocation unit” to perform various functions. It is unclear to the Examiner how the corresponding units are performing the various functions without the necessary support structure. 
Dependent claim 22 recites the following, “determining the first determining threshold and the second determining threshold based on the first reference value and/or the second reference value.” It is unclear to the Examiner how the first and second thresholds are determined based off of either just the first reference value, or both the first and second reference value.
Claim 16 recites the limitation "the second order taking model" in the line beginning "a second construction module".  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 amendments cancel out claim 7’s dependency. The Examiner recommends amending claims 7 to recite “The method according to claim 1”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 15-18, and 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or 

Regarding Claims 1-5 and 7-12
Step 1: Independent claims 1 (method) and dependent claims 2-5 and 7-12, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process).
Step 2A Prong 1: The independent claims are directed toward an order processing method, comprising: determining a first order taking model obtained by training historical allocation orders; calculating, based on an order subjective attribute that affects a probability of taking an order, an order taking willingness of a to-be-allocated order by using the first order taking model; determining a scheduling type that matches the order taking willingness; if the scheduling type corresponds to an assignment mode, determining any delivery person corresponding to the scheduling type; allocating the to-be-allocated order to the delivery person, if the scheduling type corresponds to an order bidding mode, determining at least one delivery person corresponding to the scheduling type; pushing order bidding information of the to-be-allocated order to a client corresponding to the at least one delivery person; determining, based on an order bidding request sent by the client corresponding to the at least one delivery person, a delivery person that successfully bids an order; and allocating the to-be-allocated order to the delivery person that successfully bids an order (Organizing Human Activity, Mental Process, and Mathematical Concepts), which are considered to be abstract ideas (See 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “pushing order bidding information of the to-be-allocated order to a client corresponding to the at least one delivery person” and “allocating the to-be-allocated order to the delivery person” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-5 and 7-12 further narrow the abstract idea and dependent clam 7 does not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed “pushing order bidding information of the to-be-allocated order to a client corresponding to the at least one delivery person” “allocating the to-be-allocated order to the delivery person”, and “allocating the to-be-allocated order to the delivery person that successfully bids an order” steps/functions merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). The above “pushing order bidding information of the to-be-allocated order to a client corresponding to the at least 
In addition, claims 2-5 and 7-12 further narrow the abstract idea identified in the independent claims.  The above “pushing order bidding information of the to-be-allocated order to a client corresponding to the at least one delivery person” “allocating the to-be-allocated order to the delivery person”, and “allocating the to-be-allocated order to the delivery person that successfully bids an order” steps/functions merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Regarding Claims 15-18 and 20-26
Step 1: Independent claim 15 (apparatus) and dependent claims 16-18 and 20-26, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 15 is directed to a apparatus (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward an order processing apparatus, comprising: a determining module, configured to determine a first order taking model obtained by training historical allocation orders; a calculation module, configured to calculate, based on an order subjective attribute that affects a probability of taking an order, an order taking willingness of a to-be-allocated order by using the first order taking model; and an allocation module, configured to allocate the to-be-allocated order to a delivery person that matches the order taking willingness, the allocation module comprises: a determining unit, configured to determine a scheduling type that matches the order taking willingness; and an allocation unit, configured to: if the scheduling type corresponds to an assignment mode, determine any delivery person corresponding to the scheduling type; allocate the to-be-allocated order to the any delivery person; and if the scheduling type corresponds to an order bidding mode, determine at least one delivery person corresponding to the scheduling type; push order bidding information of the to-be-allocated order to a client corresponding to the at least one delivery person; determine, based on an order bidding request sent by the client corresponding to the at least one delivery person, a delivery person that successfully bids an order; and allocate the to-be-allocated order to the delivery person that successfully bids an order (Organizing Human Activity, Mental Process, and Mathematical Concepts), which are 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “push order bidding information of the to-be-allocated order to a client corresponding to the at least one delivery person” and “allocating the to-be-allocated order to the delivery person” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “An ordering apparatus comprising: a determining module; a calculation module; an allocation module; a determining unit; and allocation unit; an attribute determining module; a first construction module; a second construction module; a first training module; a third construction module; a fourth construction module; a second training module; a threshold determining module; a first determining module; a second determining module; a second reallocation module; a level determining module” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 16-18 and 20-26 further narrow the abstract idea and dependent claim 21 additionally recites “pushing order bidding information of the to-be-allocated order to a client corresponding to the at least one delivery person”, “allocating the to-be-allocated order to the delivery person”, and “allocating the to-be-allocated order to the delivery person that successfully bids an order”, which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) 
The claimed “An ordering apparatus comprising: a determining module; a calculation module; an allocation module; a determining unit; and allocation unit; an attribute determining module; a first construction module; a second construction module; a first training module; a third construction module; a fourth construction module; a second training module; a threshold determining module; a first determining module; a second determining module; a second reallocation module; a level determining module” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no 
In addition, claims 16-18 and 20-26 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claim 21 additionally recite “pushing order bidding information of the to-be-allocated order to a client corresponding to the at least one delivery person”, “allocating the to-be-allocated order to the delivery person”, and “allocating the to-be-allocated order to the delivery person that successfully bids an order” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “allocation unit” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (U.S 2018/0012153 A1).
Claim 1
Regarding Claim 1, Hu discloses the following:
An order processing method, comprising [see at least Paragraph 0012 for reference to a method for allocating orders being provided; Figure 8-10 and related text regarding the process for allocating orders]
determining a first order taking model obtained by training historical allocation orders [see at least Paragraph 0177 for reference to the prediction model building module designating the related feature information of the historical orders and the road distance obtained by the historical data acquisition module as training data; Paragraph 0177 for reference to the prediction model building module training the training data using a linear regression model to obtain an order snatching prediction model; Examiner notes ‘order snatching prediction model’ as ‘first order taking model’] 
calculating, based on an order subjective attribute that affects a probability of taking an order, an order taking willingness of a to-be-allocated order by using the first order taking model [see at least Paragraph 0172 for reference to the order snatching 
determining a scheduling type that matches the order taking willingness [see at least Paragraph 0073 for reference to the habits/preference information of a user may be a preference of a passenger for drivers, an acceptable wait time of the passenger, a preference of the passenger for vehicle types, or a preference of a driver for a departure location, a destination, a departure time, etc; Paragraph 0094 for reference to the order allocation mode user sending sub-unit being configured to screen out a user who satisfies a preset matching condition among the multiple users in the order allocating mode; Paragraph 0098 for reference to the order allocation unit screening out a user who satisfies the present matching condition among the multiple users in the order snatching mode and allocated the order to the user]  
if the scheduling type corresponds to an assignment mode, determining any delivery person corresponding to the scheduling type; allocating the to-be-allocated order to a the delivery person [see at least Paragraph 0175 for reference to the order allocation unit being configured to allocated the order corresponding to the taxi-booking request to the order recipient according to the predicted order snatching probability of each order recipient by the order snatching predicting unit] 

Examiner Note: Per MPEP 2111.04(II), “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed . For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.” Examiner assumes that if the scheduling type corresponds to an order allocation mode, the corresponding steps should follow.
Claim 2
Regarding Claim 2, Hu discloses the following:
the first order taking model is obtained by training in advance in the following manner: determining the order subjective attribute and an order objective attribute that affect a probability of taking an order [see at least Paragraph 0172 for reference to the road distance being a predictive variable within the prediction model; Paragraph 0172 for reference to the related feature information of the historical order may include the city where the historical order was generated, the time when the historical order was generated, the road congestion condition of the historical order, and worth of the historical order]  
constructing the first order taking model by using the order subjective attribute [see at least Paragraph 0177 for reference to the prediction model building module designating the related feature information of the historical orders and the road 
constructing a second order taking model by using the order objective attribute [see at least Paragraph 0166 for reference to the order snatching rate being obtained using a pre-established prediction model, according to the location information, the time information, the historical order information, or the like; Examiner notes the ‘pre-established prediction model’ as the ‘second order taking model’] 
based on order subjective attributes and order objective attributes of historical allocation orders, associatively training the first order taking model and the second order taking model, to separately obtain model parameters of the first order taking model and the second order taking model [see at least Paragraph 0193 for reference to the order snatching predicting unit training the training data using a linear regression model to obtain the order snatching prediction model and the optimizing the pre-established prediction model using machine learning algorithms according to the related features information of the order]
Claim 3
Regarding Claim 3, Hu discloses the following: 
the step of constructing the first order taking model comprises: using a weighted summation formula of the order subjective attribute as the first order taking model [see at least Paragraph 0173 for reference to the prediction model including but not being limited to a weighted arithmetic average model; Paragraph 0315 for reference to the 
the step of constructing the second order taking model comprises: using a weighted summation formula of the order objective attribute as the second order taking model [see at least Paragraph 0173 for reference to the prediction model including but not being limited to a weighted arithmetic average model; Paragraph 0315 for reference to the prediction unit predicting a probability of the user performing an order snatching operation on the order based on prediction weights corresponding to the features; Paragraph 0329 for the reference to the order snatching probability being predicted by the extracted order features and a preset weighting factor corresponding to the features]
Claim 4
Regarding Claim 4, Hu discloses the following:
the step of associatively training the first order taking model and the second order taking model comprises: based on an association that a calculation result of the first order taking model is the same as a calculation result of the second order taking model, using the order subjective attributes and the order objective attributes that correspond to the historical allocation orders as training samples [see at least Paragraph 0193 for reference to the order snatching prediction unit designating the related feature information of the historical orders and the road distance 
associatively training the first order taking model and the second order taking model, to separately obtain the model parameters of the first order taking model and the second order taking model [see at least Paragraph 0193 for reference to the order snatching predicting unit training the training data using a linear regression model to obtain the order snatching prediction model and the optimizing the pre-established prediction model using machine learning algorithms according to the related features information of the order] 
Claim 5
Regarding Claim 5, Hu discloses the following:
determining a scheduling type that matches the order taking willingness Comprises: determining, based on threshold ranges corresponding to a different scheduling types, the scheduling type that matches the order taking willingness [see at least Paragraph 0073 for reference to the habits/preference information of a user may be a preference of a passenger for drivers, an acceptable wait time of the passenger, a preference of the passenger for vehicle types, or a preference of a driver for a departure location, a destination, a departure time, etc.; Paragraph 0091 for reference to the judgement unit being configured to determine whether or not a user in the order allocating mode exists within a range in which the distance to the departure location of the order is less than a first preset threshold]   

Regarding Claim 7, Hu discloses the following: 
if the scheduling type corresponds to an assignment mode, determining any delivery person corresponding to the scheduling type; allocating the to-be-allocated order to the delivery person [see at least Paragraph 0175 for reference to the order allocation unit being configured to allocated the order corresponding to the taxi-booking request to the order recipient according to the predicted order snatching probability of each order recipient by the order snatching predicting unit]
allocating the to-be-allocated order to a delivery person of a first type comprises: if the first type corresponds to an order allocation mode, determining at least one delivery person corresponding to the first type, and allocating the to-be-allocated order to the delivery person [see at least Paragraph 0175 for reference to the order allocation unit being configured to allocated the order corresponding to the taxi-booking request to the order recipient according to the predicted order snatching probability of each order recipient by the order snatching predicting unit]
allocating the to-be-allocated order to a delivery person of a second type comprises: if the second type corresponds to an order allocation mode, determining at least one delivery person corresponding to the first type, and allocating the to-be-allocated order to the delivery person [see at least Paragraph 0175 for reference to the order allocation unit being configured to allocated the order corresponding to the taxi-booking request to the order recipient according to the predicted order snatching probability of each order recipient by the order snatching predicting unit] 
allocating the to-be-allocated order to a delivery person of a third type comprises: if the third type corresponds to an order allocation mode, determining at least one delivery person corresponding to the first type, and allocating the to-be-allocated order to the delivery person [see at least Paragraph 0175 for reference to the order allocation unit being configured to allocated the order corresponding to the taxi-booking request to the order recipient according to the predicted order snatching probability of each order recipient by the order snatching predicting unit]

Examiner Note: Per MPEP 2111.04(II), “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.” Examiner assumes that if the scheduling type corresponds to an order allocation mode, the corresponding steps should follow.
Claim 8
Regarding Claim 8, Hu discloses the following:
the historical allocation orders are historically recorded taken orders [see at least Paragraph 0083 for reference to the historical order information including previous 
the first determining threshold and the second determining threshold are predetermined in the following manner: constructing a first non-order taking model by using the order subjective attribute [see at least Paragraph 0073 for reference to the other information and/or non-order information received by the system being calculated and/or stored by a local processing module and/or system; Paragraph 0178 for reference to the logistics regression model indicating that order non-snatching may be predicted]
constructing a second non-order taking model by using the order objective attribute [see at least Paragraph 0073 for reference to the other information and/or non-order information received by the system being calculated and/or stored by a local processing module and/or system; Paragraph 0178 for reference to the logistics regression model indicating that order non-snatching may be predicted]
based on order subjective attributes and order objective attributes of non-taken orders that are historically recorded, associatively training the first non-order taking model and the second non- order taking model, to separately obtain model parameters of the first non-order taking model and the second non-order taking model
calculating a reference willingness of the taken order based on the first order taking model or the second order taking model [see at least Paragraph 0149 for reference to the default order receiving range being directly set by the order allocation system; Figure 12 and related text regarding item 1210 ‘Determine default order receiving range of a first number of users in a region’] 
calculating an average value of the reference willingness of the taken orders, to obtain a first reference value [see at least Paragraph 0149 for reference to an average number of orders which are completed in unit time by the users in the region being counted by the order allocation system; Figure 12 and related text regarding item 1220 ‘Obtain a first average number of orders for the first number of users in the default order receiving range’]
calculating reference willingness of the non-taken orders based on the first non-order taking model or the second non-order taking model [see at least Figure 12 and related text regarding item 1240 ‘Determine an order receiving range for the second number of users based on the first average number of orders and the second average number of orders]
calculating an average value of the reference willingness of the non-taken orders, to obtain a second reference value
determining the first determining threshold and the second determining threshold based on the first reference value and/or the second reference value [see at least Paragraph 0149 for reference to the order receiving range which has the greatest average number of orders being set as the default receiving range]
Claim 9
Regarding Claim 9, Hu discloses the following:
allocating the to-be-allocated order to a delivery person of a first type if the order taking willingness is greater than a first determining threshold comprises: if the order taking willingness is greater than the first determining threshold, and the order taking willingness is greater than a third determining threshold, allocating the to-be-allocated order to a delivery person that corresponds to the first type and whose delivery person level is higher than a preset level; or if the order taking willingness is greater than the first determining threshold, and the order taking willingness is less than a third determining threshold, allocating the to-be-allocated order to a delivery person that corresponds to the first type and whose delivery person level is lower than a preset level [see at least Paragraph 0175 for reference to the order allocation unit being configured to extract the order snatching probability that is greater than a preset threshold, and allocated the order information corresponding to the taxi-booking request to the order recipient corresponding to each extracted order snatching probability]
Claim 10
Regarding Claim 10, Hu discloses the following:  
the first type and the second type correspond to an order bidding mode, the third type corresponds to an assignment mode, a subjective order taking willingness of the first type is weaker than a subjective order taking willingness of the second type, and the subjective order taking willingness of the second type is weaker than a subjective order taking willingness of the third type; after the allocating the to-be-allocated order to a delivery person of a first type if the order taking willingness is greater than a first determining threshold, the method further comprises [see at least Paragraph 0012 for reference to a method for allocating orders being provided; Figure 8-10 and related text regarding the process for allocating orders] 
determining whether the to-be-allocated order is taken after first preset duration; if the to-be-allocated order is not taken after the first preset duration, allocating the to-be- allocated order based on the delivery person of the second type [see at least Paragraph 0095 for reference to the order allocation system including the other order allocating mode user sending sub-unit which is configured to after a first preset time period, successively sending the order to other users in the order allocating mode based on the preset matching condition] 
determining whether the to-be-allocated order is taken after second preset duration [see at least Paragraph 0096 for reference to the terminal detection units determining whether or not a user in the order allocating mode exists within a range in which the distance to the departure location of the order is less than the first preset threshold at second preset time interval] 
if the to-be-allocated order is not taken after the second preset duration, allocating the to-be- allocated order based on the delivery person of the third type [see at 
Claim 11
Regarding Claim 11, Hu discloses the following:
an taken order that is historically recorded is an taken order that is historically allocated to the delivery person of the first type [see at least Paragraph 0083 for reference to the historical order information including an order snatch rate and a successful order snatching rate]
a non-taken order that is historically recorded is a non-taken order that is historically allocated to the delivery person of the first type [see at least Paragraph 0083 for reference to the historical order information including a contract breaking rate or an appointment breaking rate; Paragraph 0073 for reference to the other information and/or non-order information received by the system being calculated and/or stored by a local processing module and/or system; Paragraph 0178 for reference to the logistics regression model indicating that order non-snatching may be predicted] 
Claim 12
Regarding Claim 12, Hu discloses the following: 
the order subjective attribute comprises a delivery income, a delivery distance, and a delivery person level [see at least Paragraph 0172 for reference to the related feature information of the historical order including the city where the historical 
the order objective attribute comprises an order read rate and an order waiting time [see at least Paragraph 0163 for reference to the order information including an order number, a departure location, an ordering time, a departure time, an arrival time, and acceptable wait time, a price, a term of payment, a price increased by a consumer, a price adjusted by a service provider]
a delivery person level of the to-be-allocated order is determined in the following manner: determining, based on a start address of the to-be-allocated order, delivery persons that are located in an area range corresponding to the start address [see at least Paragraph 0096 for reference to the terminal detection units detecting whether or not a user in the order allocating mode exists within a range in which the distance to the departure location of the order is less than the first preset threshold; Paragraph 0239 for reference to the distance determination unit being configured to determine the distance between the current location of the terminal and the departure location of the order regarding each user terminal] 
using an average delivery person level of the delivery persons within the area range as the delivery person level corresponding to the to-be-allocated order [see at least Paragraph 0149 for reference to the order receiving range which has the greatest average number of orders being set as the default receiving range; Figure 12 and related text regarding the receiving range determination unit method in which the average number of orders is used to determine a default order receiving range] 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S 2018/0012153 A1) in view of Lutnick (U.S 2015/0142594 A1).
Claim 15
Regarding Claim 15, Hu discloses the following:  
An order processing apparatus, comprising [see at least Paragraph 0345 for reference to the computer being used to implement any unit of the current order allocation; Figure 28-29 and related text relating to the mobile device which can implement the order allocation system]
a determining module, configured to determine a first order taking model obtained by training historical allocation orders [see at least Paragraph 0177 for reference to the prediction model building module designating the related feature information of the historical orders and the road distance obtained by the historical data acquisition module as training data; Paragraph 0177 for reference to the prediction model building module training the training data using a linear regression model to 
a calculation module, configured to calculate, based on an order subjective attribute that affects a probability of taking an order, an order taking willingness of a to-be-allocated order by using the first order taking model [see at least Paragraph 0172 for reference to the order snatching prediction unit being configured to predict the order snatching probability of each order recipient and the order requester and the related feature information of the historical orders of each order recipient in a preset time period]
an allocation module, configured to allocate the to-be-allocated order to a delivery person that matches the order taking willingness [see at least Paragraph 0094 for reference to the order allocation mode user sending sub-unit being configured to screen out a user who satisfies a preset matching condition among the multiple users in the order allocating mode] 
the allocation module comprises: a determining unit, configured to determine a scheduling type that matches the order taking willingness [see at least Paragraph 0098 for reference to the order allocation unit screening out a user who satisfies the present matching condition among the multiple users in the order snatching mode and allocated the order to the user]
an allocation unit, configured to: if the scheduling type corresponds to an assignment mode, determine any delivery person corresponding to the scheduling type; allocate the to-be-allocated order to the any delivery person [see at least Paragraph 0175 for reference to the order allocation unit being configured to 
While Hu discloses the limitations above, it does not disclose the scheduling type corresponding to an order bidding mode, which determines at least one delivery person corresponding to the scheduling type; pushes order bidding information of the to-be-allocated order to a client corresponding to the at least one delivery person; determines, based on an order bidding request sent by the client corresponding to the at least one delivery person, a delivery person that successfully bids an order; and allocated the to-be-allocated order to the delivery person that successfully bids an order.
However, Lutnick discloses the following:
if the scheduling type corresponds to an order bidding mode, determine at least one delivery person corresponding to the scheduling type [see at least Paragraph 0049 for reference to a service receiving a reply to an order from a merchant and in response to a confirmation, the service may identify a customer that the order is accepted, determine delivery estimates, arrange for delivery, etc.] 
push order bidding information of the to-be-allocated order to a client corresponding to the at least one delivery person
determine, based on an order bidding request sent by the client corresponding to the at least one delivery person, a delivery person that successfully bids an order [see at least Paragraph 0150 for reference to an interface allowing delivery agents to submit bids to a service and the service receiving the bids and determining a winner for an auction based on bid amounts (e.g., lowest bid wins, lowest bid adjusted by some business logic such as customer reviews or other bidding parameters may win] 
allocate the to-be-allocated order to the delivery person that successfully bids an order [see at least Paragraph 0152 for reference to the service choosing the best bid and agreeing to assign all orders in that slice of time or location to the delivery service that won the auction]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the order processing scheduling of Hu to include the schedule type of order bidding of Lutnick. Doing so would allow customers to communicate order information to merchants, as stated by Lutnick (Paragraph 0003). 
Claim 16
While the combination of Hu and Lutnick disclose the limitations above, regarding claim 16, Hu discloses the following:
an attribute determining module, configured to determine the order subjective attribute and an order objective attribute that affect a probability of taking an order [see at least Paragraph 0172 for reference to the road distance being a predictive variable within the prediction model; Paragraph 0172 for reference to the related feature information of the historical order may include the city where the historical 
a first construction module, configured to construct the first order taking model by using the order subjective attribute [see at least Paragraph 0177 for reference to the prediction model building module designating the related feature information of the historical orders and the road distance obtained by the historical data acquisition module as training data]
a second construction module, configured to construct the second order taking model by using the order objective attribute [see at least Paragraph 0166 for reference to the order snatching rate being obtained using a pre-established prediction model, according to the location information, the time information, the historical order information, or the like; Examiner notes the ‘pre-established prediction model’ as the ‘second order taking model’]
a first model training module, configured to: based on order subjective attributes and order objective attributes of historical allocation orders, associatively train the first order taking model and the second order taking model, to separately obtain model parameters of the first order taking model and the second order taking model [see at least Paragraph 0193 for reference to the order snatching predicting unit training the training data using a linear regression model to obtain the order snatching prediction model and the optimizing the pre-established prediction model using machine learning algorithms according to the related features information of the order]

While the combination of Hu and Lutnick disclose the limitations above, regarding claim 17, Hu discloses the following:
the first construction module is specifically configured to: use a weighted summation formula of the order subjective attribute as the first order taking model [see at least Paragraph 0173 for reference to the prediction model including but not being limited to a weighted arithmetic average model; Paragraph 0315 for reference to the prediction unit predicting a probability of the user performing an order snatching operation on the order based on prediction weights corresponding to the features; Paragraph 0329 for the reference to the order snatching probability being predicted by the extracted order features and a preset weighting factor corresponding to the features]
the second construction module is specifically configured to: use a weighted summation formula of the order objective attribute as the second order taking model [see at least Paragraph 0173 for reference to the prediction model including but not being limited to a weighted arithmetic average model; Paragraph 0315 for reference to the prediction unit predicting a probability of the user performing an order snatching operation on the order based on prediction weights corresponding to the features; Paragraph 0329 for the reference to the order snatching probability being predicted by the extracted order features and a preset weighting factor corresponding to the features]
Claim 18
While the combination of Hu and Lutnick disclose the limitations above, regarding claim 18, Hu discloses the following:
the first model training module is specifically configured to: based on an association that a calculation result of the first order taking model is the same as a calculation result of the second order taking model use the order subjective attributes and the order objective attributes that correspond to the historical allocation orders as training samples [see at least Paragraph 0193 for reference to the order snatching prediction unit designating the related feature information of the historical orders and the road distance corresponding to the order recipient of each historical order as training data; Examiner notes the ‘training data’ used in both the first and second order taking models as ‘training samples’] 
associatively train the first order taking model and the second order taking model, to separately obtain the model parameters of the first order taking model and the second order taking model [see at least Paragraph 0193 for reference to the order snatching predicting unit training the training data using a linear regression model to obtain the order snatching prediction model and the optimizing the pre-established prediction model using machine learning algorithms according to the related features information of the order]
Claim 20
While the combination of Hu and Lutnick disclose the limitations above, regarding claim 20, Hu discloses the following: 
the determining unit is specifically configured to: determine, based on determining threshold ranges corresponding to different scheduling types, the scheduling type that matches the order taking willingness [see at least Paragraph 0073 for reference to the habits/preference information of a user may be a preference of a 
 
Claim 26
While the combination of Hu and Lutnick disclose the limitations above, regarding claim 26, Hu discloses the following:
the order subjective attribute comprises a delivery income, a delivery distance, and a delivery person level [see at least Paragraph 0172 for reference to the related feature information of the historical order including the city where the historical order was generated, the time when the historical order was generated, the road congestion condition of the historical order, and worth of the historical order] 
the order objective attribute comprises an order read rate and an order waiting time [see at least Paragraph 0163 for reference to the order information including an order number, a departure location, an ordering time, a departure time, an arrival time, and acceptable wait time, a price, a term of payment, a price increased by a consumer, a price adjusted by a service provider]
a level determining module, configured to: determine, based on a start address of the to-be- allocated order, delivery persons that are located in an area range corresponding to the start address  [see at least Paragraph 0096 for reference to the terminal detection units detecting whether or not a user in the order allocating 
use an average delivery person level of the delivery persons within the area range as the delivery person level corresponding to the to-be-allocated order [see at least Paragraph 0149 for reference to the order receiving range which has the greatest average number of orders being set as the default receiving range; Figure 12 and related text regarding the receiving range determination unit method in which the average number of orders is used to determine a default order receiving range] 

Allowable Over 35 USC 103
Claims 21-25 are allowable over the cited prior art, but remain rejected under 35 USC 101 and 35 USC 112. Prior art Hu discloses the order allocation mode in which the system determines at least one delivery person and allocating the to-be-allocated order to the delivery person. Prior art Lutnick discloses the order bidding mode in which the system determines at least one delivery person, pushes the order bidding information of the to-be-allocated order to a client corresponding to the at least one delivery person, a delivery person that successfully bids on an order; and allocating the to-be-allocated order to the delivery person that successfully bids an order. However, neither art references allocating the to-be-allocated order to a delivery person of a certain type based on the order taking willingness being greater or less than a determined threshold. 
a determining module, configured to determine a first order taking model obtained by training historical allocation orders; a calculation module, configured to calculate, based on an order subjective attribute that affects a probability of taking an order, an order taking willingness of a to-be-allocated order by using the first order taking model; and an allocation module, configured to allocate the to-be-allocated order to a delivery person that matches the order taking willingness, the allocation module comprises: a determining unit, configured to determine a scheduling type that matches the order taking willingness; and an allocation unit, configured to: if the scheduling type corresponds to an assignment mode, determine any delivery person corresponding to the scheduling type; allocate the to-be-allocated order to the any delivery person; and if the scheduling type corresponds to an order bidding mode, determine at least one delivery person corresponding to the scheduling type; push order bidding information of the to-be-allocated order to a client corresponding to the at least one delivery person; determine, based on an order bidding request sent by the client corresponding to the at least one delivery person, a delivery person that successfully bids an order; and allocate the to-be-allocated order to the delivery person that successfully bids an order … wherein the allocation unit is specifically configured to: allocate the to-be-allocated order to a delivery person of a first type if the order taking willingness is greater than a first determining threshold; allocate the to-be-allocated order to a delivery person of a second type if the order taking willingness is less than a first determining threshold and greater than a second determining threshold; or allocate the to-be-allocated order to a delivery person of a third type if the order taking willingness is less than a second determining threshold; wherein allocating the to-be-allocated order to a delivery person of a first type comprises: if the first type corresponds to an order allocation mode, determining at least one delivery person corresponding to the first type, and allocating the to-be-allocated order to the delivery person; if the first type corresponds to an order bidding mode, determining at least one delivery person corresponding to the first type, pushing order bidding information of the to-be-allocated order to a client corresponding to the at least one delivery person, determining, based on an order bidding request sent by the client corresponding to the at least one delivery person, a delivery person that successfully bids an order; and allocating the to-be-allocated order to the delivery person that successfully bids an order; allocating the to-be-allocated order to a delivery person of a second type comprises: if the second type corresponds to an order allocation mode, determining at least one delivery person corresponding to the first type, and allocating the to-be-allocated order to the delivery person; if the second type corresponds to an order bidding mode, determining at least one delivery person corresponding to the first type, pushing order bidding information of the to-be-allocated order to a client corresponding to the at least one delivery person, determining, based on an order bidding request sent by the client corresponding to the at least one delivery person, a delivery person that successfully bids an order; and allocating the to-be-allocated order to the delivery person that successfully bids an order; allocating the to-be-allocated order to a delivery person of a third type comprises: if the third type corresponds to an order allocation mode, determining at least one delivery person corresponding to the first type, and allocating the to-be-allocated order to the delivery person; if the third type corresponds to an order bidding mode, determining at least one delivery person corresponding to the first type, pushing order bidding information of the to-be-allocated order to a client corresponding to the at least one delivery person, determining, based on an order bidding request sent by the client corresponding to the at least one delivery person, a delivery person that successfully bids an order; and allocating the to-be-allocated order to the delivery person that successfully bids an order (as required by dependent claims 21-25)”, thus rendering claims 21-25 as allowable over the prior art.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D HENRY/Examiner, Art Unit 3683                                                                                                                                                                                                        

/K.E.G./Examiner, Art Unit 3683